Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached hereto and made a part of this decision, present the question of the proper dutiable value of certain sewing-machines imported from Italy.
The respective parties have submitted the appeals for decision upon a stipulation to the effect that the market value or the price, at the time of exportation to the United States of said merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was in each instance the appraised value less the amount added to meet advances made by the appraiser in similar cases, and that there is no higher foreign value.
Upon the agreed facts, I find the export value, as defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of said merchandise, and that such values are the appraised values less the amounts added to meet advances made by the appraiser in similar cases.
Judgment will be entered accordingly.